Exhibit Execution Version LOCK-UP AGREEMENT CANACCORD ADAMS INC. 99 High Street, 11th Floor Boston, Massachusetts 02110 Re: SinoHub, Inc. – Placement of Common Stock Ladies and Gentlemen: The undersigned understands that Canaccord Adams Inc. (“Canaccord Adams”) proposes to enter into a Placement Agency Agreement (the “Placement Agency Agreement”) with SinoHub, Inc., a Delaware corporation (the “Company”), providing for a private offering (the “Placement”) of shares (the “Shares”) of the common stock, par value $0.001 per share, of the Company (the “Common Stock”), and/or securities convertible into or exchangeable or exercisable for Shares, for which Canaccord Adams will act as the placement agent. In consideration of the agreement by Canaccord Adams to continue its efforts as placement agent in connection with the Placement of the Shares, and of other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the undersigned agrees that, during the period beginning on the date hereof and continuing to and including the date of effectiveness of the registration statement covering the resale of the Shares sold in the Placement (such period, as may be extended as further set forth in this Agreement, the “Lock-Up Period”), the undersigned will not offer, sell, contract to sell, pledge, grant any option to purchase, make any short sale or otherwise dispose of any shares of Common Stock, or any options or warrants to purchase any shares of Common Stock, or any securities convertible into, exchangeable for or that represent the right to receive shares of Common Stock, whether now owned or hereinafter acquired, owned directly by the undersigned (including holding as a custodian) or with respect to which the undersigned has beneficial ownership within the rules and regulations of the Securities and Exchange Commission (collectively, the “Undersigned’s Shares”), without the prior written consent of the Placement Agent; provided, further that, with respect to fifty percent (50%) of the Undersigned’s Shares owned as of the date of this Agreement, the Lock-Up Period shall continue to and include the date which is forty-five (45) days following the date of effectiveness of the registration statement covering the resale of the Shares sold in the Placement. The foregoing restriction is expressly agreed to preclude the undersigned from engaging in any hedging or other transaction which is designed to or reasonably expected to lead to, or result in, a sale or disposition of the Undersigned’s Shares even if such shares would be disposed of by someone other than the undersigned. Such prohibited hedging or other transactions would include without limitation any short sale (whether or not against the box) or any purchase, sale or grant of any right (including without limitation any put or call option) with respect to any of the Undersigned’s Shares or with respect to any security that includes, relates to, or derives any significant part of its value from such shares. Notwithstanding the foregoing, nothing in this Lock-Up Agreement shall prohibit (i) any grant or exercise of options to purchase Common Stock pursuant to the Company’s option plans, (ii) any exercise of warrants to purchase Common Stock or (ii) the conversion of any equity security held by the undersigned into Common Stock. Notwithstanding the foregoing, the undersigned may transfer the Undersigned’s Shares (i) as a bona fide gift or gifts, or by will or intestacy, provided that the transferee or transferees thereof agree to be bound by the restrictions set forth herein, (ii) to any immediate family member of the undersigned or any trust for the direct or indirect benefit of the undersigned or any immediate family member of the undersigned, provided that the transferee or the trustee of the trust, as applicable, agrees to be bound by the restrictions set forth herein, and provided further that any such transfer shall not involve a disposition for value, or (iii) with the prior written consent of Canaccord
